Citation Nr: 0414257	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthralgia of the 
index finger of the left hand.
 
2.  Entitlement to a compensable rating for a disfigured 
knuckle of the left thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to May 
1978, July 1978 to September 1984 and from February 1986 to 
June 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Pittsburgh, 
Pennsylvania, which denied service connection for arthralgia 
of the index finger of the left hand and confirmed and 
continued a noncompensable disability rating for a disfigured 
knuckle of the left thumb.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for arthralgia of the index finger of the left hand, and the 
VA has made reasonable efforts to develop such evidence.

2.  Arthralgia of the index finger of the left hand is not a 
disorder of service origin or attributable to any incident 
therein.  

3.  A disfigured knuckle of the left thumb is manifested by 
subjective complaints of pain and stiffness; objective 
findings reveal no limitation of motion. 


CONCLUSION OF LAW

1.  Arthralgia of the index finger of the left hand was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for  compensable rating for a disfigured 
knuckle of the left thumb, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5224 
(2002), 67 Fed. Reg. 48784-87 (July 26, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (2003)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA


The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).
In this case, the rating actions of May 1991, June 1997 and 
March 1998, were issued before the enactment of VCAA.  Thus, 
in order to satisfy the holding in Pelegrini, the Board would 
have to dismiss as void ab initio, the rating decision of the 
RO which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the claimant 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statements of the Case and Supplemental Statements of the 
Case, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in January 2003, in which the veteran was advised of 
the type of evidence necessary to substantiate his claims.  
In those letters, the veteran was also advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Factual Background

The veteran served on active duty from January 1978 to May 
1978, July 1978 to September 1984 and from February 1986 to 
June 2002.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes into 
the Army National Guard (ARNG), dated February 1985 and 
February 1986, the veteran's upper extremities were listed as 
normal.  A March 1989 periodic examination, performed for 
purposes of an Army Ranger competition, revealed his upper 
extremities were again listed as normal.  In an October 1989 
treatment note, the veteran complained of swelling on his 
left forefinger for the past five days.  The diagnosis was 
cellulitis of the left index finger.  In September 1990, the 
veteran complained of a boil on his left index finger, which 
was resolving.  He noted symptoms of redness, pain and 
swelling.  The diagnosis revealed a possible carbuncle 
without pustule formation.  A February 1993 periodic 
examination, reported that the veteran's upper extremities 
were normal.  September 1994, August 1995 and May 1996 
service medical screening forms for survival, evade, resist 
and escape (SERE) training, show that his upper extremities 
were listed as normal.  A periodic examination for soldiers 
over the age of 40 was conducted in April 2001.  The 
examination noted no abnormalities of the left hand.  During 
a January 2002 examination, performed for retirement 
purposes, the veteran's upper extremities were listed as 
abnormal.  The examiner noted that the first digit of the 
left hand revealed a mobile cyst on the proximal 
interphalangeal joint.  An X-ray study of the left thumb 
performed in March 2002, revealed a soft tissue mass 
overlying the distal interphalangeal of the thumb.  No 
evidence of arthritis was found.  

Prior to discharge, the veteran underwent a VA medical 
examination in May 2002.  During the examination he reported 
that he had a twisting injury to his left thumb and had bony 
protuberance.  No physical impairment was noted.  Several 
photographs accompanied the examination report, including one 
of the left hand.  The photograph revealed what appear to be 
normal looking fingers.

In an August 2002 decision, the RO granted a noncompensable 
rating for the veteran's service-connected left knuckle 
disorder, effective July 1, 2002.  

In December 2002, the RO received the veteran's claim for 
service connection for arthralgia of the index finger of the 
left hand, which included his claim for an increased rating 
for his service-connected left thumb disorder.  The veteran 
stated that he experienced chronic pain and a reduced grip.  
He further noted that his condition was progressively worse.

During a February 2003 VA examination, the veteran complained 
of bumps on his left thumb and left index finger that were 
tender and he reported pain and slight stiffness.  The 
veteran noted that he was left-sided dominant and gave no 
history of any specific trauma and noted no particular 
treatment.  Examination of the left thumb revealed a bony 
protuberance over the extensor surface of the interphalangeal 
joint of the thumb.  There were no joint abnormalities or 
joint swelling and no fluctuation was noted.  No loss of 
range of motion of the thumb was noted and sensation and 
circulation were intact.  The diagnosis was arthralgia of the 
thumb of the left hand and arthralgia of the index finger of 
the left hand.

In a statement from the veteran received in April 2003, he 
indicated he had soreness and limited range of motion of his 
left thumb.  He further indicated that the index finger of 
his left hand had bumps at the time of his discharge but the 
bumps at discharge were not as large or sore as the present 
bumps.

Analysis

Service connection 

The veteran contends that he incurred arthralgia of the index 
finger of the left hand in service.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service medical records show that in October 1989, the 
veteran complained of swelling on his left index finger.  The 
diagnosis was cellulitis.  In September 1990, a boil was 
found on the veteran's left index finger.  The diagnosis was 
possible carbuncle.  Remaining service medical records are 
negative for complaints, treatment or diagnosis of arthralgia 
of the index finger of the left hand. 

At the most current VA examination in February 2003, while 
reporting information regarding the veteran's arthralgia of 
the index finger of the left hand, the veteran specifically 
noted no past trauma or particular medical treatment for 
arthralgia of the index finger of the left hand.

Upon review, the Board observes, the veteran has been 
diagnosed with arthralgia of the index finger of the left 
hand, however, neither the veteran nor a medical professional 
has provided competent medical evidence linking arthralgia of 
the index finger of the left hand to active service.    

The veteran has asserted that he incurred arthralgia of the 
index finger of the left hand as a result of his active 
service, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).       

As the medical evidence does not demonstrate that the 
veteran's arthralgia of the index finger of the left hand is 
linked to service, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for arthralgia of the index finger of the left 
hand.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The veteran contends that his service-connected disfigured 
knuckle of the left thumb is more disabling than currently 
evaluated.

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of the disability, that each disability be 
reviewed in relation to its history.  See 38 C.F.R. § 4.41.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO evaluated the veteran's disfigured knuckle of the left 
thumb as 0 percent disabling under Diagnostic Code 5224.  
Diagnostic Code 5224 provides for a 10 percent evaluation 
where there is favorable ankylosis of the thumb and a 20 
percent evaluation where there is unfavorable ankylosis of 
the thumb.  Favorable ankylosis equates to motion limited to 
within 2 inches of the median transverse fold of the palm.  
Limitation of motion of less than 1 inch is not considered 
disabling.  38 C.F.R. § 4.71a (2002).

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  The Board must determine whether the 
revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, even if 
the Board finds the revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  VAOPGCPREC 3-2000 (2000).  In this case, VA 
must consider the claim pursuant to the former criteria 
during the course of the entire appeal, and since August 26, 
2002, under the revised criteria, applying whichever is more 
favorable to the veteran.  See DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

The amended provisions add a note after Diagnostic Code 5224 
to the effect that consideration must be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  The amendments also added Diagnostic 
Code 5228, which provides the criteria for evaluating 
limitation of motion in the thumb.  Thereunder, where there 
is a gap of less than one inch between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, a 
noncompensable rating is assigned.  Where that gap is one to 
two inches, a 10 percent rating is assigned.  Where that gap 
is more than two inches, a 20 percent rating is assigned.

At the outset, the Board finds that neither set of rating 
criteria is more favorable to the veteran.  Under the old 
diagnostic criteria (pre-August 26, 2002,) the provision for 
evaluating a thumb disability was Diagnostic Code 5224 
evaluating ankylosis of the thumb.  In this case, the 
evidence suggests that the veteran has the ability to move 
the thumb; ankylosis is not demonstrated.  A compensable 
rating is not warranted under Diagnostic Code 5224.  This is 
so because the February 2003 VA examination findings show 
that the veteran is able to the move the thumb with no loss 
of range of motion.  Such evidence strongly suggests that the 
veteran's thumb moves in a fashion, even with the pain 
experienced on use, that his disability cannot be equated to 
favorable or unfavorable ankylosis or limitation of motion of 
one or two inches or more.

Analysis of the new criteria is identical to that of the old 
criteria.  Additionally, the Board is of the view that the 
note added to the new rating criteria following Diagnostic 
Code 5224, as well as Diagnostic Code 5228 are not applicable 
in the veteran's case.  Therefore, it would not be beneficial 
to rate the veteran under the added Diagnostic Code 5228.  
Consequently, the only diagnostic code of focus is 5224, 
under which the veteran meets the criteria for a 
noncompensable rating.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

While in 2003, the veteran reported complaints of pain on 
motion of the left thumb, objective examination revealed no 
signs of pain on motion.  Although the veteran complained of 
pain associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort and pain on movement, the pathology 
and objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected left thumb disorder.  
In addition, there is no medical evidence that his left thumb 
disability has caused marked interference with employment.  
In the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

1.  Entitlement to service connection for arthralgia of the 
index finger of the left hand is denied.

2.  Entitlement to a compensable rating for disfigured 
knuckle of the left thumb is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



